 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

oma
mus

Lic
WA HAY 31 Pw tp

Una U.S, IST RICT COURT
SQUTHELE | aS TPOGT OF CALIFORNIA

BY: Trepi
UNITED STATES DISTRIC! COURT DEPUTY

 

SOUTHERN DISTRICT OF Efozronza

April 2018 Grand Jury

 

196R206 2 6 JAH

 

UNITED STATES OF AMERICA, Case No.
Plaintiff, INDE CTMENT t
Vv. ritielss, U.S.C., f
Sec. 5332 (a) and (b) - Bulk Cash
JULIO CESAR MORENO-ORTIZ (13, Smuggling; Title 18, U.S.c., 2 -
WENDY KAREN GUEVARA-HIDALGO {2}, Aiding and Abetting; Title 31,
U.S.C., Sec. 5332 (b) (2) -
Defendants. — Criminal Forfeiture

 

 

 

The grand jury charges:

Count 1
On or about May 20, 2019, within the Southern District of
California, defendants JULIO CESAR MORENO-ORTIZ and WENDY KAREN GUEVARA-
HIDALGO, with intent to evade a currency reporting requirement of
Title 31, United States Code, Section 5316, did knowingly conceal more
than $10,000 in currency, to wit, approximately $104,377.00 in United
States currency, in a conveyance, to wit, a silver 2007 Honda Element
bearing Baja California license plate number U85NRF1l, and Vehicle
Identification Number 5J6YH18797L012248, did transport and attempt to
transport said United States currency from a place within the United
States to a place outside the United States, to wit, the Republic of
Mexico; in violation of Title 31, United States Code, Sections 5332 fay

and (b), and Title 18, United States Code, Section 2.

MJPE:nlv:San Diego:5/31/19

 

 
 

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

FORFEITURE ALLEGATION

 

1. The allegation contained in this Indictment is realleged and
by reference fully incorporated herein for the purpose of alleging
forfeiture to the United States of America pursuant to the provisions
of Title 31, United States Code, Section 5332 (b} (2).

2. As a result of committing the offense alleged in Count 1 of
the Indictment and pursuant te Title 31, United States Code,
Section 5332 (b) (2), defendants JULIO CESAR MORENO-ORTIZ and WENDY KAREN
GUEVARA-HIDALGO, shall forfeit to the United States all property, real
and personal, involved in said offense and all property traceable to
such property, including but not limited to, $104,377.00 in United States
currency and a silver 2007 Honda Element bearing Baja California
license plate number U85NRF1, and Vehicle Identification Number
5J6YH187971L012248,

All in violation of Title 31, United States Code, Section 5332 {b) (2).

DATED: May 31, 2019.

A TRUE BILL:

Deh

Foreperso —

ROBERT S. BREWER, JR.
United States Attorney

MARIO J. PEIA
Assistant U.S. Attorney

 

 
